Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-22-2008

Keszthelyi v. Fed Bur Prisons
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3851




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Keszthelyi v. Fed Bur Prisons" (2008). 2008 Decisions. Paper 507.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/507


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-108                                          NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                No. 07-3851
                                ___________

                       RUDOLPH P. KESZTHELYI,

                                      v.

                    FEDERAL BUREAU OF PRISONS;
                      CORNELL COMPANY, INC.

                 (W.D. of PA. (Pittsuburgh) No. 06-cv-01425)


                        RUDOLPH P. KESZTHELYI

                                 v.
                  FEDERAL BUREAU OF PRISONS;
                     CORNELL COMPNAY, INC.
               JAMES E. HYMAN, C.E.O. of Cornell Co.;
          HARVEY G. LAPPIN, Director of Federal Bureau of Prisons

                 (W.D. of PA. (Johnstown) No. 07-cv-00024J)

                           Rudolph P. Keszthelyi,

                                              Appellant
                 ____________________________________


               On Appeal from the United States District Court
                   for the Western District of Pennsylvania
                          (D.C. Civil No. 07-00024)
                  District Judge: Honorable Kim R. Gibson



                                      1
                       ____________________________________


         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     January 17, 2008


                 Before: MCKEE, RENDELL and SMITH, Circuit Judges


                            (Opinion filed: September 22, 2008)
                                        _________


                                         OPINION
                                        _________


PER CURIAM

       Rudolph P. Keszthelyi, a prisoner proceeding pro se, filed a civil rights complaint

and a motion for a preliminary injunction in the United States District Court for the

Western District of Pennsylvania, seeking an order directing the Bureau of Prisons to stop

assigning Latino inmates to the Monmouth Valley Correctional Center (“MVCC”) in

Philipsburg, Pennsylvania because of the allegedly imminent danger of a race riot. In his

amended complaint, Keszthelyi asserts that defendant prison officials have intentionally

sent only Latino prisoners or African-Americans from Washington, D.C., and have

refrained from sending “United States citizens who were white,” knowing that the

resulting racial imbalance at MVCC would create a “high likelihood of potential

violence.” Keszthelyi asserts that the resulting racial imbalance has produced violent

assaults at MVCC, and that these assaults have caused Keszthelyi severe emotional


                                              2
distress and have violated his constitutional rights. The Magistrate Judge recommended

denying Keszthelyi’s motion for a preliminary injunction, and, after reviewing

Keszthelyi’s objections, the District Court denied the motion. Keszthelyi timely appealed.

For the reasons provided by the District Court, we will affirm.

       We have jurisdiction under 28 U.S.C. § 1292(a)(1). Federal Rule of Civil

Procedure 65 authorizes District Courts to grant preliminary injunctions. The party

seeking a preliminary injunction has the burden of proving: (1) a likelihood of success on

the merits; (2) irreparable harm if the injunction is denied; (3) that the issuance of an

injunction will not result in an even greater harm to the nonmoving party; and (4) that the

public interest favors relief. Child Evangelism Fellowship of New Jersey, Inc. v. Stafford

Twnshp. Sch. Dist., 386 F.3d 514, 524 (3d Cir. 2004) (internal citation omitted).

Keszthelyi has not alleged any facts that would support the issuance of injunctive relief.

       Keszthelyi asserts that an influx of Latino prisoners caused a previous race riot,

which harmed him emotionally, and that he fears another such riot. However, Keszthelyi

does not allege facts sufficient to show that an immediate halt in assigning Latino inmates

is necessary to prevent an imminent race riot and that no other measures would ensure

prisoner safety. See Campbell Soup Co. v. ConAgra, Inc., 977 F.2d 86, 91 (3d Cir. 1992)

(“The preliminary injunction must be the only way of protecting the plaintiff from harm.”).

Thus, there is no basis for concluding that Keszthelyi will suffer irreparable harm in the

absence of injunctive relief. Accordingly, we have concluded that the appeal presents no

substantial question, and we will summarily affirm the District Court’s order denying

Keszthelyi’s motion for a preliminary injunction.

                                               3